Citation Nr: 1329406	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle 
disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, L.J., and N.D. 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement (NOD) was received in December 2010.  
A statement of the case (SOC) was issued in March 2011 and a 
substantive appeal was received in the same month.  In July 
2011, a Board hearing was held before the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is claiming entitlement to service connection 
for a left ankle disability.  He asserts that since an April 
1980 in-service softball injury, he has had a continuous 
left ankle disability.  

The record reflects the Veteran receives Social Security 
Administration (SSA) disability benefits due to a number of 
ailments, including his left ankle disability.  However, 
there is no indication in the claims file that VA has ever 
requested any of the Veteran's records in the possession of 
the SSA.  On remand, VA must make efforts to obtain any 
relevant medical evidence and/or administrative decisions 
regarding any claim by the Veteran for SSA disability 
benefits.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010).

Additionally, the Veteran testified at the July 2011 hearing 
that he receives treatment for his left ankle disability at 
the Gainesville VA medical center (VAMC).  The last VA 
treatment records are dated in February 2011.  Updated VA 
medical treatment records must be obtained upon remand.  38 
C.F.R. § 3.159(c)(2).  The record also contains limited and 
incomplete treatment records from The Orthopedic Institute, 
which note the Veteran has a marked limp on the left.  As 
these records may contain relevant evidence to the Veteran's 
claim, VA has the obligation to assist the Veteran in 
obtaining such records of private treatment.  
38 C.F.R. § 3.159(c)(1).

Further, at the July 2011 hearing, the Veteran testified 
that he was put on a permanent profile, relinquishing him 
from PT following his April 1980 ankle injury.  However, 
service treatment records from August 1981 show the Veteran 
participated in PT three times a week, played football, and 
lifted weights.  As such, the Veteran's service personnel 
records are needed to confirm the assignment of a physical 
profile.  

In light of the need to return the case to the RO for the 
actions set forth above, the Board believes it also 
appropriate to afford the Veteran another examination to 
address the question of a nexus to the inservice injury. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO should obtain copies of all 
relevant VA treatment records dated 
from February 2011 to the present from 
the Gainesville VAMC.

2.	The RO should contact the Veteran and 
request that he complete and return the 
appropriate authorizations so that VA 
can obtain relevant treatment records 
from The Orthopedic Institute, and any 
other provider in which he sought 
treatment for his left ankle 
disability. The RO should then obtain 
copies of all treatment records (not 
already of record) to associate with 
the claims file.  If any records sought 
are unavailable, the reason for the 
unavailability must be given (e.g., did 
not exist/were destroyed). 

3.	The RO should take appropriate action 
to request and obtain copies of the 
Veteran's complete service personnel 
records from the appropriate record 
depository.  All requests for records 
and their responses must be associated 
with the claims folder.

4.	The RO should take appropriate action 
to request and obtain all medical 
records and administrative decisions 
associated with any claim by the 
Veteran for SSA disability benefits.  
All requests for records and their 
responses must be associated with the 
claims folder.

5.	After completion of the above to the 
extent possible, the Veteran should be 
afforded an appropriate VA examination 
to determine the nature and etiology of 
any current left ankle disability.  It 
is imperative that the claims file be 
made available to the examiner for 
review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following: 

a.	Please identify (by medical 
diagnosis) the Veteran's current 
left ankle disability, if any: 

b.	For each left ankle disability 
diagnosed, please provide an 
opinion whether it is at least as 
likely as not (a 50 percent or 
higher degree of probability) that 
the current left ankle disability 
is causally related to the 
Veteran's service, to specifically 
include the April 1980 injury.  

A rationale for all opinions 
should be provided with 
appropriate discussion of relevant 
evidence.  

6.	In the interest of avoiding a further 
remand, the RO should review the 
medical opinion obtained and ensure 
that an adequate opinion with rationale 
has been offered as to the claimed 
disability. 

7.	The RO should then readjudicate the 
issue on appeal. If the benefit sought 
on appeal remains denied, the RO must 
furnish the Veteran with an appropriate 
supplemental statement of the case and 
afford him and his representative the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


